Name: Commission Regulation (EEC) No 2274/90 of 1 August 1990 on a decision to make no award in respect of the 14th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EEC) No 983/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/50 Official Journal of the European Communities 2. 8 . 90 COMMISSION REGULATION (EEC) No 2274/90 of 1 August 1990 on a decision to make no award in respect of the 14th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EEC) No 983/90 market situation, no refund should be fixed for products to be exported to that destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (!), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular point (b) of the first subparagraph of Article 19 (4) thereof, Whereas Commission Regulation (EEC) No 983/90 of 19 April 1990 on a standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3) requires that partial invitations to tender be issued for the export of the sugar in question ; whereas, pursuant to Article 8 (2) of Regulation (EEC) No 983/90, a decision may be taken to make no award in respect of a specific partial invitation to tender ; Whereas, in view of the present circumstances in the German Democratic Republic and their effects on the HAS ADOPTED THIS REGULATION : Article 1 1 . No award shall be made in respect of the 14th partial invitation to tender for white sugar issued under Regulation (EEC) No 983/90 for which the time limit for the submission of tenders expired on 1 August 1990. 2. The refund on export to the German Democratic Republic has not been fixed. Article 2 This Regulation shall enter into force on 2 August 1990 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1990. For the Commission Ray MAC SHARRY Member of the Commission o OJ Na L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . V) OJ No L 100, 20 . 4. 1990, p. 9 .